Defendant in error brought this action in the court below to recover on a fire insurance policy. The trial in that court was to the court without a jury, and resulted in a judgment for defendant in error, to reverse which this proceeding in error is prosecuted.
The case here presents for our consideration the same propositions presented and considered in Des Moines InsuranceCo. v. Moon, ante, 126 P. 723, and upon the authority of that case the judgment in this case should be reversed, and the cause remanded.
TURNER, C. J., and KANE and DUNN, JJ., concur; WILLIAMS, J., dissenting. *Page 446